DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-3 and 18 were cancelled.  Claims 4 and 6-8 are amended.  Claims 4-17 remain pending.

Response to Arguments
The objection to claims 4 are withdrawn in view of the amendments to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 4-18 are withdrawn in view of the amendments to claims 4, 6, 7, and 8 and the cancellation of claim 18.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 4-10 are withdrawn in view of the amendment to claim 4.
Applicant’s arguments, see pgs. 8-12, filed 2/15/2022, with respect to the rejection of claim 4 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of independent claim 4 has been withdrawn. 

Allowable Subject Matter
Claims 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record teaches or suggests, in combination with all other limitations, a capsule for measuring digestive system gases in the gastrointestinal tract that uses both a semi-conductor and thermal conductive gas sensor and a heater to alter the temperature of each to measure at two temperatures to selectively detect one or more of hydrogen and methane in the semi-conductor sensor and hydrogen, carbon dioxide, and methane in the thermal conductive gas sensor.  An updated search yielded the following reference:
Shin et al., Health care application of gas sensors—Medical devices of breath analysis—, Synthesiology English edition, 2015.  Shin et al. teach a breath sensor that uses a semiconductor sensor.  However, the sensor is not miniaturized to fit within a capsule but rather operates outside of the body (see Fig. 1).  There is no teaching or suggestion to develop a similar sensor for operation in the GI tract.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 4-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                    

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791